Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is an allowance in response to Applicant’s arguments filed on 1/13/21. Currently, claims 20-30 and 32-41 remain. Claims 1-18 have been withdrawn. Claims 43-45 have been introduced as newly added claims. Claims 19, 31, and 42 have been cancelled.  

Claim Rejections - 35 USC § 112
Previous claims rejections under 35 USC 112 (second paragraph) have been withdrawn due to Applicant’s amendment. 

Claim Objections
Previous claims objections have been withdrawn due to Applicant’s amendment. 


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Victor Wasylyna on 3/17/21.
This application is in condition for allowance except for the presence of claims 1-18 and 43-45 directed to an invention non-elected with traverse.  
The application has been amended as follows: 
Claims 1-18 and 43-45 have been cancelled.

Allowable Subject Matter
Claims 20-30 and 32-41 are allowable. 
The following is an Examiner’s statement for reasons for allowance:
Regarding claims 20 and 32, the closest prior art, Benson et al. (US2005/0056362A1), does not expressively teach the following underlined limitations “a method for automatically operating a vacuum bagging machine to form a pleat of a vacuum bag into position over an uncured skin panel including a stringer, the method comprising: forming a pleat of the vacuum bag; and -19-Docket No. 17-2610-US-NProller compacting the vacuum bag including the formed pleat over the uncured skin panel including the stringer” (claim 20); and “a method for automatically operating a vacuum bagging machine to form a pleat of a vacuum bag into position over an uncured skin panel including a stringer, the method comprising: roller compacting a first portion of the vacuum bag in a first direction against a surface of the uncured skin panel; and roller compacting a second portion of the vacuum bag in a second direction against a surface of the stringer
With regard to claim 20, Benson teaches a method of forming a pleat into position over a mandrel (404), the method comprising: forming a pleat of bagging materials and -19-Docket No. 17-2610-US-NProller compacting (via said set of rollers (406C,406E)) the formed pleat over the mandrel (404) (Examiner notes that material dispenser device can be used to lay a plurality of plies of composite material (which form said elongated members (402)) onto the mandrel (404) ([0071]), wherein said material dispenser device can also dispense bagging materials on said mandrel (404) ([0097]) such that said bagging materials and said plurality of plies of composite material would necessarily be pleated/folded against said mandrel (404) via at least the set of rollers (406B) and thereafter would be compacted by at least the set of rollers (406C,406E) ([0072]) as shown in Figure 9.).  
With regard to claim 32, Benson teaches a method of forming a pleat into position over a mandrel (404), the method comprising: roller compacting (via set of rollers (406C)) a first portion of the bagging materials/plurality of plies of composite in a first direction against a surface of the mandrel (404); and roller compacting (via set of rollers (406E)) a second portion of said bagging materials/plurality of plies of composite in a second direction against a surface of the mandrel (404), wherein the second direction extends transverse to the first direction (as demonstrated above).
However, Benson fail to anticipate or render obviousness the above underlined limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINH V LE whose telephone number is (571)270-3828.  The examiner can normally be reached on Mon-Fri 7:00AM - 4:00PM (Central Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on (571) 270-5343. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NINH V LE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/           Supervisory Patent Examiner, Art Unit 1744